NUMBER 13-14-00266-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                          IN RE JUAN ANGEL GUERRA


                      On Petition for Writ of Mandamus
                    and Petition for Writ of Habeas Corpus.


                                     ORDER
               Before Justices Garza, Benavides, and Perkes
                             Per Curiam Order

      Relator, Juan Angel Guerra, filed a petition for writ of mandamus and petition for

writ of habeas corpus in the above cause on May 12, 2014. The underlying proceeding

is a civil forfeiture case. Through eight issues, relator seeks to vacate several different

orders, including orders finding him in contempt, a writ of attachment, and an order of

commitment, on grounds that the trial court lacks in personam jurisdiction over him.

Relator seeks emergency temporary relief from an order requiring relator to produce

attorney-client privileged information and also seeks to be released on a personal

recognizance bond.
       The Court orders the production of any information or documents protected by the

attorney-client privilege to be stayed. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally decided.”).

All other relief requested by relator is carried with the case. The Court requests that the

real parties in interest, the State of Texas, receiver Fabian Limas Jr., and Samuel

Longoria, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.


                                                                         PER CURIAM


Delivered and filed the
20th day of May, 2014.




                                                  2